     Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


BILLY WOODRUFF                                          CIVIL ACTION

VERSUS                                                  NO: 19-13446

THREE MILE DRYDOCK & REPAIR, LLC,                       SECTION: “H” (5)
ET AL.



                          ORDER AND REASONS
      Before the Court is Defendants’ Motion to Dismiss for Lack of Personal
Jurisdiction Under Rule 12(b)(2) or Alternatively to Transfer Venue Under 28
U.S.C. § 1404(a) (Doc. 7). For the following reasons, the Motion is GRANTED
unless Plaintiff chooses to move for voluntary dismissal.


                               BACKGROUND
      This is a maritime personal injury suit. Plaintiff, Billy Woodruff, alleges
that while on board the M/V GREGORY P. FRAZIER, he slipped on the deck
of the vessel and suffered a fracture and other injuries to his left ankle. The
accident occurred in Mobile, Alabama, and Plaintiff underwent surgery there.
Plaintiff now brings Jones Act claims against his employer, Three Mile
Drydock & Repair, LLC (“Three Mile”) as well as the owner of the M/V
GREGORY P. FRAZIER, Graestone Logistics, LLC (“Graestone”).
      In this Motion, Defendants move the Court to dismiss the action for lack
of personal jurisdiction. Alternatively, Defendants move the Court to transfer
the action to the U.S. District Court for the Southern District of Alabama.
      Because this Court finds that the interests of justice warrant transfer of
this suit to the Southern District of Alabama, it need not specifically address

                                       1
      Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 2 of 8



Defendants’ request for dismissal of this case on personal jurisdiction
grounds. 1 Instead, the Court will simply analyze why transfer is warranted.


                                  LEGAL STANDARD
        “For the convenience of parties and witnesses, in the interest of justice,
a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all
parties have consented.” 2 District courts possess broad discretion when
deciding whether to order a transfer of venue. 3 The Fifth Circuit has held that
in the interest of respecting forum choices by plaintiffs, a party moving for
transfer must show “good cause.” 4 “When the movant demonstrates that the
transferee venue is clearly more convenient . . . it has shown good cause and
the district court should therefore grant the transfer.” 5



                                 LAW AND ANALYSIS

       Courts in the Fifth Circuit must consider eight factors—four public
factors and four private factors—when deciding whether good cause exists to
transfer a case to a different venue on convenience grounds. 6

              The private interest factors are: (1) the relative ease of
              access to sources of proof; (2) the availability of
              compulsory process to secure the attendance of
1 See Tappe v. DIT, LLC, No. 17-1384, 2018 WL 4402005, at *2 (W.D. La. Aug. 30, 2018)
  (finding “no need to make a definitive decision as to whether this court could exercise
  personal jurisdiction” over a defendant because transfer of venue was warranted), report
  and recommendation adopted, No. 17-CV-1384, 2018 WL 4390748 (W.D. La. Sept. 14, 2018).
2 28 U.S.C. § 1404(a).
3 In re Volkswagen of Am., Inc., 545 F.3d 304, 311 (5th Cir. 2008) (“There can be no question

  but that the district courts have ‘broad discretion in deciding whether to order a transfer.’”)
  (quoting Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998)).
4 Id. at 315.
5 Id.
6 See id.


                                               2
           Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 3 of 8



                  witnesses; (3) the cost of attendance for willing
                  witnesses; and (4) all other practical problems that
                  make trial of a case easy, expeditious and inexpensive.
                  The public interest factors are: (1) the administrative
                  difficulties flowing from court congestion; (2) the local
                  interest in having localized interests decided at home;
                  (3) the familiarity of the forum with the law that will
                  govern the case; and (4) the avoidance of unnecessary
                  problems of conflict of laws [or in] the application of
                  foreign law. 7

    I.      Private Factors
            The private factors in this case weigh heavily in favor of transferring
venue to the Southern District of Alabama.

         (1) Relative Ease of Access to Sources of Proof
            Defendants contend that most witnesses are located in and around
Mobile, Alabama, which is in the Southern District of Alabama. This makes
sense. The alleged accident occurred when the vessel was in Mobile. 8 Plaintiff’s
employer, Defendant Three Mile, is an Alabama limited liability company. 9
Defendants contend, and Plaintiff does not dispute, that both Three Mile and
Graestone have their principal places of business in Mobile. Defendants have
presented evidence showing that Plaintiff resides in Mobile, as do other
crewmembers of the M/V GREGORY P. FRAZIER. 10 Plaintiff does not dispute
these contentions. Further, Plaintiff explains that after the alleged accident,
he was treated by Dr. William Park in Mobile, Alabama. This treatment
included at least two surgeries. After these surgeries, Plaintiff did seek




7  Id. (internal citations and quotations omitted).
8  See Doc. 8 at 2.
9 Doc. 1 at 1.
10 Doc. 7-4 (Plaintiff’s Alabama driver’s license); Doc. 7-2 (declaration from Defendants’

   employee stating that crewmembers reside in or near Mobile, Alabama).
                                              3
         Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 4 of 8



treatment in New Orleans and continues to be treated in New Orleans today.
Overall, however, this factor weighs heavily in favor of transferring this suit.

      (2) Availability of Compulsory Process to Secure the Attendance of Witnesses
          Federal Rule of Civil Procedure 45(c) provides as follows:
                 (1) For a Trial, Hearing, or Deposition. A subpoena may
                 command a person to attend a trial, hearing, or deposition
                 only as follows:
                         (A) within 100 miles of where the person resides, is
                         employed, or regularly transacts business in person; or
                         (B) within the state where the person resides, is
                         employed, or regularly transacts business in person, if
                         the person
                               (i) is a party or a party’s officer; or
                               (ii) is commanded to attend a trial and would not
                               incur substantial expense.
                 (2) For Other Discovery. A subpoena may command:
                         (A) production of documents, electronically stored
                         information, or tangible things at a place within 100
                         miles of where the person resides, is employed, or
                         regularly transacts business in person; and
                         (B) inspection of premises at the premises to be
                         inspected. 11
Because most of the key people in this suit reside more than 100 miles from
New Orleans, they likely would fall outside this Court’s subpoena power. On
the contrary, the Southern District of Alabama likely would possess subpoena
power over all key people in this suit. Thus, this factor weighs in favor of
transfer to the Southern District of Alabama.




11   FED. R. CIV. P. 45(c).
                                               4
        Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 5 of 8



      (3) Cost of Attendance for Willing Witnesses
         For the same reasons explained above, the cost of attendance for willing
witnesses likely would be significantly higher if this suit proceeded in the
Eastern District of Louisiana instead of being transferred to the Southern
District of Alabama. 12

      (4) All Other Practical Problems That Make Trial of a Case Easy,
          Expeditious, and Inexpensive
         Trying this case in the Eastern District of Louisiana would not be easy
for the parties. Much of the material evidence and witnesses are in the
Southern District of Alabama. It would be less expensive, more expeditious,
and easier to try this case there.
         “When ‘the action is still in the early stages of litigation, any delay
resulting in the transfer to the proper forum should not prejudice either
party.’” 13 This action is in the early stages of litigation. No trial date has been
set, and discovery has not begun. Neither party is likely to suffer prejudice if
the Court transfers this case. This factor weighs in favor of transfer.
         Overall, consideration of the private factors strongly suggests transfer of
venue is warranted in this case. 14

II.      Public Factors
         Although the public factors do not support transfer quite as strongly as
the private factors, they do support transfer nonetheless.

12 See In re Volkswagen, 545 F.3d at 317 (“When the distance between an existing venue for
   trial of a matter and a proposed venue under § 1404(a) is more than 100 miles, the factor
   of inconvenience to witnesses increases in direct relationship to the additional distance to
   be traveled.”).
13 Norred v. Radiator Specialty Co., No. 14-936, 2015 WL 13529958, at *5 (E.D. La. Feb. 24,

   2015) (quoting Roulston v. Yazoo River Towing, Inc., No. Civ. A. 03-2791, 2004 WL 1687232
   (E.D. La. July 26, 2004)).
14 See, e.g., Watson v. Fieldwood Energy Offshore, LLC, 181 F. Supp. 3d 402, 411–12 (S.D.

   Tex. 2016) (finding that “on balance the private interest factors strongly favor transfer to
   the Western District of Louisiana” in a case that involved facts analogous to this one).
                                              5
       Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 6 of 8




     (1) Administrative Difficulties Flowing from Court Congestion
       Defendants assert that there are no known administrative difficulties
that would result if this action were transferred to the Southern District of
Alabama. Indeed, Plaintiff does not offer evidence of any difficulties. Without
more information, it can be assumed that this Court and the Southern District
of Alabama are equally capable of adjudicating this matter. Accordingly, the
Court will consider this factor to be neutral.

     (2) Local Interest in Having Localized Interests Decided at Home
       “One consideration under this factor is a preference for ‘the venue in
which the events giving rise to the litigation occurred.’” 15 Here, the event
giving rise to this suit occurred in the Southern District of Alabama. “A second
consideration is resolving disputes involving local citizens in their own
locality.” 16 Here, Plaintiff is an Alabama resident. According to Defendants,
Three Mile has its headquarters in Mobile, Alabama, and Graestone has a
principle place of business in Mobile. Plaintiff does not dispute these
assertions. Further, Plaintiff’s injury occurred in Alabama. As such, a jury
sitting in Alabama would have a stronger interest in hearing this suit than
would a jury in Louisiana. 17 This factor, therefore, weighs in favor of transfer.

     (3) Familiarity of the Forum with the Law that Will Govern the Case
       Because Plaintiff’s suit involves federal Jones Act and other maritime
claims, neither this Court nor the Southern District of Alabama is more or less
familiar with the law that will govern the case. Thus, this factor is neutral.



15 Watson, 181 F. Supp. 3d at 412 (quoting Molina v. Vilsack, Civil Action No. V-09-40, 2009
   WL 5214098, at *10 (S.D. Tex. Dec. 23, 2009)).
16 Id.
17 See id. (transferring case from Texas to Louisiana and noting that “[a] jury sitting in

   [Louisiana] would have a stronger interest in resolving allegations that a platform accident
   off the coast of its shores caused severe injuries to a Louisiana resident.”).
                                              6
      Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 7 of 8




     (4) Avoidance of Unnecessary Problems of Conflict of Laws or in the
         Application of Foreign Law
       This case involves no conflict of law issues. Thus, this factor is neutral.
       On balance, because an Alabama jury would have a stronger local
interest in this case, the public factors weigh in favor of transfer.
       Taken together, the private and public factors both weigh in favor of
transfer, rendering the Southern District of Alabama the “clearly more
convenient” venue for this suit. 18 Plaintiff argues that his choice of venue is
entitled to great deference. While it is true that his choice of forum deserves
some deference, the Fifth Circuit has cautioned district courts against “giving
inordinate weight to the plaintiff’s choice of venue.” 19 The deference given to a
plaintiff’s choice of forum, therefore, can be overcome “when the private and
public interest factors clearly point toward trial in the alternative forum.” 20
       There is no dispute about whether this case could have been brought in
the Southern District of Alabama. Indeed, Plaintiff admits that it could have
been. Accordingly, this Court finds that it is in the interests of justice to
transfer this case to the Southern District of Alabama. In his briefing, however,
Plaintiff indicates that he would prefer dismissal over transfer so that he can
re-file his case in an Alabama court of his choosing.
       Rule 41 of the Federal Rules of Civil Procedure provides that “the
plaintiff may dismiss an action without a court order by filing a notice of
dismissal before the opposing party serves either an answer or a motion for


18 In re Volkswagen, 545 F.3d at 315 (“When the movant demonstrates that the transferee
   venue is clearly more convenient . . . it has shown good cause and the district court should
   therefore grant the transfer.”) (emphasis added). See Watson, 181 F. Supp. 3d at 413
   (ordering transfer under similar facts).
19 In re Volkswagen, 545 F.3d at 314–15. See also Norman v. H&E Equip. Servs., Inc., Civil

   Action No. 3:14–CV–367, 2015 WL 1281989, at *6 (M.D. La. March 20, 2015).
20 Norman, 2015 WL 1281989, at *6 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255

   (1981)).
                                              7
        Case 2:19-cv-13446-JTM-MBN Document 12 Filed 07/01/20 Page 8 of 8



summary judgment.” 21 In this case, Defendants have not served answers or
motions for summary judgment, and thus Plaintiff Woodruff is still entitled to
seek a voluntary dismissal.       22




                                       CONCLUSION
         For the foregoing reasons, IT IS ORDERED that Plaintiff Woodruff
may file a motion to voluntarily dismiss this action under Rule 41(a) of the
Federal Rules of Civil Procedure within ten days of the issuance of this Order;
         IT IS FURTHER ORDERED that if Plaintiff Woodruff does not file a
motion in compliance with the foregoing Order of the Court, Defendants’
Motion to Transfer Venue (Doc. 7) to the Southern District of Alabama will be
granted after accrual of the ten-day period within which Woodruff may file his
motion for voluntary dismissal.


         New Orleans, Louisiana this 1st day of July, 2020.



                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




21   FED. R. CIV. P. 41(a).
22   See Allen v. Ergon Marine & Indus. Supply, Inc., Civil Action No. 08-4184, 2008 WL
     4809476, at *4 (E.D. La. Oct. 31, 2008) (allowing plaintiff ten days to seek voluntary
     dismissal before transferring case where defendant had not served answer or motion for
     summary judgment).
                                              8
